Appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered June 29, 2007 in a foreclosure action. The order, inter alia, denied the motion of defendants Dennis E. Rogers and Roxanne C. Rogers seeking, inter alia, to vacate a judgment of foreclosure and sale entered upon their default.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Dennis E. Rogers and Roxanne C. Rogers (defendants) appeal from an order denying their motion seeking, inter alia, to vacate a judgment of foreclosure and sale entered upon their default. Plaintiff commenced this foreclosure action alleging that defendants failed to comply with the conditions of the mortgage issued by plaintiff to defendants, and defendants failed to answer the complaint. We reject defendants’ contention that Supreme Court lacked jurisdiction over this action based on an erroneous description of the property in the mortgage and related foreclosure documents and thus that the default judgment granted by the court is void. Contrary to defendants’ contention, the erroneous description of the property did not deprive the court of jurisdiction over this action inasmuch as the “pleadings and other papers were sufficiently particular to give notice of the property subject to foreclosure” (American Mtge. Bank v Matovitz, 208 AD2d 788, 788 [1994]). Contrary to defendants’ further contention, the court properly applied the “doctrine of equitable mortgages” in enforcing the *1420terms of the mortgage despite the erroneous description of the mortgaged property (Sprague v Cochran, 144 NY 104, 113 [1894]; see Federal Deposit Ins. Corp. v Five Star Mgt., 258 AD2d 15, 21-22 [1999]). Present—Hurlbutt, J.P., Centra, Lunn, Fahey and Pine, JJ.